Title: From Benjamin Franklin to Jane Mecom, 13 January 1772
From: Franklin, Benjamin
To: Mecom, Jane


My dear Sister,
London, Jan. 13. 1772
I received your kind Letters of Sept. 12. and Nov. 9. I have now been some Weeks returned from my Journey thro’ Wales, Ireland, Scotland, and the North of England, which besides being an agreable Tour with a pleasant Companion, has contributed to the Establishment of my Health; and this is the first Ship I have heard of by which I could write to you. I thank you for the Receipts; they are as full and particular as one could wish; but can easily be practis’d only in America, no Bayberry-wax, nor any Brasiletto being here to be had, at least to my Knowledge. I am glad however that those useful Arts that have so long been in our Family, are now put down in Writing. Some future Branch may be the better for it. It gives me Pleasure that those little Things sent by Jonathan, prov’d agreable to you. I write now to Cousin Williams to press the Payment of the Bond: There has been Forbearance enough on my Part; seven Years or more without receiving any Principal or Interest. It seems as if the Debtor was like a whimsical Man in Pennsylvania, of whom it was said that it being against his Principle to pay Interest, and against his Interest to pay the Principal, he paid neither one nor t’other. I doubt you have taken too old a Pair of Glasses, being tempted by their magnifying greatly. But People in chusing should only aim at remedying the Defect. The Glasses that enable them to see as well, at the same Distance they used to hold their Book or Work, while their Eyes were good, are those they should chuse, not such as make them see better, for such contribute to hasten the Time when still older Glasses will become necessary. All who have seen my Grandson, agree with you in their Accounts of his being an uncommonly fine Boy, which brings often afresh to my Mind the Idea of my Son Franky, tho’ now dead 36 Years, whom I have seldom since seen equal’d in every thing, and whom to this Day I cannot think of without a Sigh. Mr. Bache is here: I found him at Preston in Lancashire with his Mother and Sisters, very agreable People, and I brought him to London with me. I very much like his Behaviour. He returns in the next Ship to Philadelphia. The Gentleman who brought your last Letter, Mr. Fox, staid but a few Minutes with me, and has not since call’d as I desired him to do. I shall endeavour to get the Arms you desire for Cousin Coffin. Having many Letters to write, I can now only add my Love to Cousin Jenny, and that I am as ever Your affectionate Brother
B Franklin
Sally Franklin presents her Duty. Mrs. Stephenson desires to be affectionately remember’d.

PS. No Arms of the Folgers are to be found in the Herald’s Office. I am persuaded it was originally a Flemish Family, which came over with many others from that Country in Qu. Elizabeth’s Time, flying from the Persecution then raging there.

 
Notation by William Duane: B Franklin to Jane Mecom, his sister London Jan. 1772.
